Case: 14-3001      Document: 16      Page: 1     Filed: 12/16/2013




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

            HAMDY ALEX ABOU-HUSSEIN,
                    Petitioner,

                                v.

      MERIT SYSTEMS PROTECTION BOARD,
                   Respondent.
              ______________________

                          2014-3001
                    ______________________

    Petition for review of the Merit Systems Protection
 Board in No. AT1221110850-W-1.
                 ______________________

                        ON MOTION
                    ______________________
                           ORDER
     The Department of the Navy moves to reform the cap-
 tion to designate the Merit Systems Protection Board
 (“Board”) as the respondent in this petition.
     Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
 nated as the respondent when the Board’s decision con-
 cerns the procedure or jurisdiction of the Board. The
 employing agency is designated as the respondent when
 the Board reaches the merits of the underlying case.
 Here, the Board dismissed petitioner’s appeal for lack of
Case: 14-3001         Document: 16   Page: 2   Filed: 12/16/2013



 2                                       ABOU-HUSSEIN   v. NAVY



 jurisdiction. Thus, the Board is the proper respondent in
 this petition for review.
       Accordingly,
       IT IS ORDERED THAT:
     (1) The motion is granted. The revised official cap-
 tion is reflected above.
     (2) The Board’s informal response brief is due 21 days
 from the date of this order.
      (3) Abou-Hussein’s motion for an extension of time to
 file the reply brief is denied as moot. The Board’s re-
 sponse brief has yet to be filed. Abou-Hussein should
 calculate the due date for the reply brief from the date of
 service of the Board’s response brief.


                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court


 s26